Citation Nr: 1024879	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claim.

In May 2010, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim of entitlement to service connection for a right leg 
disability must be remanded for further development.

Reasons for remand

VA medical opinion

The Veteran has asserted entitlement to service connection for a 
right leg disability which he argues was incurred during his 
military service.  See, e.g., the May 2010 Board hearing 
transcript.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), the medical evidence 
reflects a current diagnosis of status-post arthroscopic surgery 
of the right knee with medial and lateral meniscectomy and 
chondral debridement of multiple compartments.  See private 
treatment records dated October 2007.  Hickson element (1) is 
satisfied to that extent.

With respect to Hickson element (2), the Veteran's March 1967 
service separation examination documents the Veteran's complaint 
of "lameness" as well as a fracture injury of the right hip 
while in basic training.  The Board recognizes that an injury to 
the right leg or knee was not indicated on the service separation 
examination; however, Hickson element (2) is arguably satisfied 
for the purpose of this remand.

As to Hickson element (3), there is currently no medical opinion 
of record which addresses the question of medical nexus.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
current right knee/leg disability and his military service.  A 
medical opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].




Service treatment records

The RO has requested and obtained a portion of the Veteran's 
service treatment records.  However, certain pertinent service 
treatment records remain absent from the claims folder.

Service treatment records, including the Veteran's March 1967 
service separation examination, have been obtained.  As indicated 
above, the March 1967 service separation examination documents an 
in-service right hip fracture during the Veteran's period of 
basic training.  However, service treatment records dating from 
this period of the Veteran's service [including any further 
records of this in-service injury] are absent from the claims 
folder.

Accordingly, the Veteran's complete service treatment records, if 
available, should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the appropriate records 
custodian(s) in an attempt to obtain the 
Veteran's complete service treatment 
records.  Any response should be 
associated with the Veteran's claims 
folder, including, if warranted, a finding 
by VBA that any further search for the 
records would be fruitless.

2.	VBA should arrange for a physician, with 
appropriate expertise, to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's currently diagnosed 
right knee/leg disability is as likely as 
not  (i.e. 50 percent or greater 
probability) related to his military 
service.  If the reviewing physician finds 
that physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

3.	Following any further development that VBA 
deems necessary, the Veteran's claim 
should then be readjudicated.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


